OSCN Found Document:ORDER AUTHORIZING ACCESS TO ELECTRONIC JURY MANAGEMENT SYSTEM

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






ORDER AUTHORIZING ACCESS TO ELECTRONIC JURY MANAGEMENT SYSTEM2015 OK 43Decided: 06/11/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 43, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


Order Authorizing Access to Electronic Jury Management System



ORDER

The purpose of this order is to effectuate the implementation of the electronic jury management system developed by Courthouse Technologies, LTD (CHT) and approved by the Legislature in 38 O.S. Supp. 2015 §18.2.
Title 11 Ohio St. 2011 §27-120 requires that jurors in the municipal courts shall be selected under the same terms and conditions as are provided for by law in the district courts, or in the alternative, pursuant to 38 Ohio St. 2011 §18.1. Section 27-120 also provides that the clerk of the district court draws jurors in the same manner as is provided by law for the district court. Additionally, 11 Ohio St. 2011 §28-116 also allows municipal criminal courts of record to request a jury be drawn in the same manner as the district courts and places the duty on the clerk of the district court to draw a jury for a municipal court in the same manner as the district court.
Title 38 O.S. Supp. 2015 §18.2 creates an electronic jury management system developed by Courthouse Technologies, Ltd. (CHT) in the district courts in the State of Oklahoma to select and summon grand and petit jurors and for the general administration of the jury process, and for use by the Administrative Office of the Courts for multi-county grand juries. Section 18.2 does not expressly include or exclude municipal courts from utilizing the same process as the district courts. However, because 11 Ohio St. 2011 §27-120 and 11 Ohio St. 2011 §28-116 expressly require the district courts to draw jury pools for municipal court in the same manner as the district courts, we hereby authorize and approve the use of the electronic jury management system for municipal courts as well.
It is further Ordered that when a judge of a municipal court makes a written request to the chief judge of the appropriate district court for a stated number of jurors pursuant to 11 Ohio St. 2011 §27-120 or when the presiding judge of a municipal criminal court of record makes a written request to the presiding judge of the appropriate district court for a stated number of jurors pursuant to 11 Ohio St. 2011 §28-116, the district court may utilize the CHT jury management system to select the names of jurors and provide the list of potential jurors to the municipal court in electronic format, and shall not be required to provide written jury lists or prepare juror summons for the municipal court.
DONE BY ORDER OF THE SUPREME COURT this 11th day of June, 2015.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Title 11. Cities and Towns
 CiteNameLevel
 11 Ohio St. 27-120, Selection and Summons of JurorsDiscussed at Length
 11 Ohio St. 28-116, Jury List and Jury BoxesDiscussed at Length
Title 38. Jurors
 CiteNameLevel
 38 Ohio St. 18.1, Alternative Plan for Selection of Jurors With Aid of Mechanical or Electronic MeansCited